Title: To Thomas Jefferson from Samuel Blodget, Jr., 20 April 1792
From: Blodget, Samuel, Jr.
To: Jefferson, Thomas


          
            Sir
            New York 20th April 1792
          
          In reply to my letter respecting the Plan of the City of Washington, my friend has written, vizt. “Mr. Hill fears it will take 2 months to compleat the engraving and estimates the expence at about 160 Dollrs. No time shall be Lost to have it compleated in his best manner.”
          This City wears a very gloomy aspect owing to the late failures, fraudulent conveyances are much talkd of, and one, (suposed from Mr. McComb to his Brother in Canada, for upwards of £70 000 in Real Estate,) it is said might be rendered null provided the Bankrupt Law now Pending in Committee is passd this Session of Congress. Excuse the Liberty I have taken to mention this, of which I am at present unable to form an opinion, and believe me to be with the most perfect respect your ever devoted humble servant.
          
            S. Blodget Junr.
          
          
            I return in a few days to Philadelphia and hope the honor of paying you Immediately my respects on Business.
          
        